Mayor’s Court, City of Detroit November Term 1829.—
The United States wl Joseph Campau )
Be it remembered, that on the third day of November in the year of our Lord, One thousand eight hundred and Twenty nine, Cyprian Stevens Attorney of the Corporation of the City of Detroit filed in said Mayor’s Court, a Complaint in the words following, to wit:
United States an Joseph Campau)
Before the Mayor, Recorder and Aldermen of the City of Detroit.
The United States complain of Joseph Campau of the said City, for refusing and neglecting to repair a certain Drain and Sewer leading from the House owned and occupied by the said Joseph Campau, in said City, to the River Detroit, after due notice given by the Marshal of said City:— And also, for neglecting and refusing to pay his proportional Share of the expenses for repairing said Drain and Sewer, assessed by the said Marshal, after being requested agreeably to the Laws and Ordinances of said City established.
For That Whereas, the Drain leading from the house of the said Joseph Campau, to the said River Detroit in said City, on or about the twenty fifth day of April last past, in the said City of Detroit, was, in the opinion of the Marshal of said City, a Public Nuisance in said City; and the said Marshal did give legal notice to the said Joseph Campau, he then using the same Drain and Sewer, to repair the same:— but the said Joseph Campau in total disregard of the Ordinances of the said City, did wholly neglect and refuse to cause the necessary repairs to be made for the space of Ten days:— Whereupon the said Marshal as in duty bound, did repair the same, and assessed the proportional part of the expense of repairing said Drain and Sewer together with the expenses of the said Marshal in relation thereto, at the sum of Five Dollars and forty two cents:—- and on (or) about the sixth day of May in the year eighteen hundred and twenty nine, at said City of Detroit, presented his account and claim being a reasonable charge, against the said Joseph Campau agreeably to the account hereto annexed, being his proportion of expenses of repairs as aforesaid, for payment; but the said Joseph did wholly neglect and refuse to pay the said sum, his proportion of the expenses as aforesaid, and still doth neglect and re*541fuse so to do, being for the space of ten days and upwards after due notice as aforesaid;— contrary to the Laws and Ordinances of said City of Detroit, and against the peace &c
Cyprian Stevens Pros. Atty
And thereupon the said Mayor’s Court, to wit, on the said third day of November 1829, issued their writ of Capias ad respondendum in the premises, in the words following to wit:—
City of Detroit—ss.
The United States of America
To the Marshal of the City of Detroit:-—■
You are hereby commanded that you take Joseph Campau, if he be found within the County of Wayne, and him safely keep, so that you have his body before the Mayor’s Court of the City of Detroit, at the City Council Room in said City, on Monday the 9th day of Nov. inst. at 10 o’clock A.M. to answer a charge of refusing and neglecting to repair a certain Drain and Sewer leading from the House owned and occupied by the said Joseph Campau in said City, to the River Detroit, after due notice given by the Marshal of said City; and also for neglecting and refusing to pay his proportional share of the expenses of repairing said Drain and Sewer, Contrary to the ordinance of said City regulating Drains and Sewers, and other Laws and Ordinances of the said City, in like cases made and provided; and have you then there this writ with your doings endorsed thereon.
L.S.
Witness Jonathan Kearsley Esquire Mayor of the City of Detroit, on this third day of November, in the year of our Lord, one thousand eight hundred and twenty nine.
Jn° J. Deming Clerk.
I have served the within process upon the Defendant by reading, and have his body before the Court.
Nov. 9. 1829. Adna Merritt
Service 1.00 Marshal.—
mileage .06%

‡ 1.06

At a Session of the Mayor’s Court of the City of Detroit, begun and held at the City Council Room in said City on Monday the ninth day of November, one thousand eight hundred and twenty nine, Present,—
Jos W. Torrey Recorder,
H. M. Campbelll
Reynold Gillet J Aldermen.
In the case of the United States against Joseph Campau, upon a Complaint for neglecting to repair a certain Drain and Sewer, and refusing to pay his proportion of the expense of such repairs:—
Came the said Defendant into Court here in the custody of the Marshal of said City, and on his arraignment plead “Not Guilty:—” and thereupon on motion of the said Defendant, and upon his affirmation on oath, taken orally in open Court, *542that he could not safely proceed to trial at the present Term by reason of the absence from the said City, of,an important witness, it — was,
Ordered that this case be continued until the next Term.
At a Session of the Mayor’s Court of the City of Detroit begun and held at the City Council Room in said City, on monday the fourteenth day of December One thousand eight hundred an twenty nine, present
J. Kearsley Mayor.
Jos W. Torrey Recorder.,
H. M. Campbell H. V. Disbrow 1
Reynold Gillet Peter Desnoyersj
Aldermen.
In the case of The United States against Joseph Campau, on a Complaint for neglecting to repair a certain Drain and Sewer &c continued from last Term,
Came the Defendant into Court here, by Fraser his Attorney; and on motion of said Attorney, and for reasons appearing, it was
Ordered by the Court, that this case be continued until the next Term.—
At a Session of the Mayor’s Court of the City of Detroit, begun and held, at the City Council Room in said City, on Monday the eleventh day of January, one thousand eight hundred and thirty, present,
J. Kearsley Mayor.
H. M. Campbell H. V. Disbrow 1
E. Brooks Peter Desnoyersj Aldermen.
In the case of The United States against Joseph Campau, upon a Complaint for neglecting to repair a certain Drain and Sewer &° continued from last Term.
On motion of Stevens Attorney for the said City, Defendant was three times severally called, and did not appear.
Motion by Stevens, That judgment be entered against said Defendant upon default. Motion granted.
Afterwards, to wit, on this same eleventh day of January, One thousand eight hundred and thirty, present,
J. Kearsley Mayor,
J. W. Torrey Recorder,
E. Brooks R. Gillet 1
H. V. Disbrow P. Desnoyers J
Aldermen.
Defendant appeared in Court by Fraser his Attorney and filed a motion in the following words to wit:—
“United States zul Joseph Campau J
Joseph Campau appears and moves that the Default taken in this case be set aside, and that the case be tried.” Motion
Granted.
Adna Merritt, Asa Madison J Jon and John Cannean were sworn and examined as witnesses on the part of the said Plaintiffs, and upon the hearing of their testimony, and the pleadings of counsel as well on the part of the Defendant as on the part of the plaintiffs, and all and singular the matters and things relating to the case being fully heard and understood; it was considered by the Court, that said Defendant is guilty in manner and form as set forth and charged in said complaint;— and thereupon it was ordered, & adjudged by the Court, that said Defendant pay a fine of Twenty Dollars, together with the costs of prosecution.
*543Fraser, Attorney for the said Defendant, filed in open Court a notice in the following words, to wit:—

“United States Joseph Campau j


To the Hon. Mayor's Court of the City of Detroit.

The Defendant gives the Court here to understand and be informed that he will remove the Judg* in this case rendered against him, to the Circuit Court of Wayne County by Writ of Certiorari.
Joseph Campau
11.— Jany 1830.— by A. D. Fraser his Atty
City of Detroit—to wit:—
[SEAL]
These are to certify to all whom it may concern, That the foregoing transcript exhibits a true Copy of the proceedings of the Mayor’s Court of said City, in the case of The United States vs Joseph Campau, therein mentioned, remaining of record in my office.
In witness whereof I have hereunto set my hand and affixed the Seal of said City of Detroit on this first day of May in the year of our Lord, One thousand eight hundred and thirty.
Jn° J. Deming
Clerk— Mayor’s Court—
City of Detroit.—
(Copy.)
Expenses of repairing Drain from the Houses of Joseph Campau and Asa Madison to the River Detroit, a part of which having become a public nuisance.
Bill of expense including my charge Ten Dollars! and eighty four cents............/ ‡ 10.84
Asa Madison of the City of Detroit. I have assessed the expense of repairing said Drain after due notice given.—
To Asa Madison the sum of Five Dollars and forty two cents............... $5-42
To Joseph Campau Five Dollars and forty two! cents for his Share.............J 5.42
which he refuseth to pay after due notice, making whole amount. Ten Dollars and eighty four cents.......‡ 10.84
Cr. By amount of Madison............... 5.42
‡ 5-4^
A True Bill.— (signed)
Adna Merritt
June 10. 1829.— Marshal.